               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,               Case No. 18-CR-27-3-JPS

 v.

 ROBERTO ARROYO-MARTINEZ,
                                                                     ORDER
                            Defendant.


        On February 13, 2018, the grand jury returned an Indictment,

charging Defendant in one of six counts. (Docket #6). The government

charged Defendant with being an unlawful alien in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(5) & 924(a)(2). Id. On October 19, 2018, the

government filed an Information charging Defendant with misprision of a

felony, in violation of 18 U.S.C. § 4. (Docket #77). That same day, the parties

filed a plea agreement indicating that Defendant agreed to plead guilty to

one count of misprision of a felony, in violation of 18 U.S.C. § 4. (Docket

#76).

        The parties appeared before Magistrate Judge William E. Duffin on

November 9, 2018 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #90). Defendant entered a plea of guilty as

to misprision of a felony. Id. After cautioning and examining Defendant

under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Duffin determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent
factual basis containing each of the essential elements of the offense.

(Docket #92 at 1).

       That   same    day,    Magistrate    Duffin   filed   a   Report   and

Recommendation with this Court, recommending that: (1) Defendant’s

pleas of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) Defendant be adjudicated guilty and have a sentence

imposed accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28

U.S.C. § 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the

parties were advised that written objections to that recommendation, or any

part thereof, could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Duffin’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #92) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 4th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
